United States Court of Appeals
                     For the First Circuit

No. 17-1432

                         UNITED STATES,

                           Appellee,

                               v.

                     IDALIA MALDONADO-PEÑA,

                      Defendant, Appellant.


No. 17-1551

                         UNITED STATES,

                           Appellee,

                               v.

                 JUAN RIVERA-GEORGE, a/k/a TIO,

                      Defendant, Appellant.


No. 17-1681

                         UNITED STATES,

                           Appellee,

                               v.

  SUANETTE RAMOS-GONZALEZ, A/K/A SUEI, A/K/A SUANETTE GONZALEZ-
                              RAMOS,

                      Defendant, Appellant.
No. 18-1184

                         UNITED STATES,

                            Appellee,

                               v.

                    CARLOS RIVERA-ALEJANDRO,

                      Defendant, Appellant.


No. 18-1496

                         UNITED STATES,

                            Appellee,

                               v.

                JOEL RIVERA-ALEJANDRO, A/K/A "J",

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on June 30, 2021, is amended
as follows:

     On Page 4, line 24 through page 5, line 2, replace "The jury
acquitted one defendant of all charges and convicted the other
seven of some or all of the charges against them." with "The jury
convicted seven defendants of some or all of the charges against
them and the trial judge dismissed the charges against the eighth
defendant."




                              - 2 -